

117 HRES 313 IH: Supporting the designation of April 18–24, 2021, as National Crime Victims’ Rights Week.
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 313IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Costa submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the designation of April 18–24, 2021, as National Crime Victims’ Rights Week.Whereas the mission of the Congressional Crime Survivors and Justice Caucus is to identify, address, and elevate the needs of crime survivors and all United States jurisdictions affected by crime in a bipartisan manner, without infringing on the rights of the accused, through Federal legislation, congressional education, public awareness, and collaboration with victim assistance and allied professionals and organizations nationwide;Whereas crime and victimization in the United States have significant, often devastating impacts on victims, survivors, and communities large and small;Whereas 2021 is the 40th anniversary of National Crime Victims’ Rights Week, first proclaimed by President Ronald Reagan in 1981;Whereas National Crime Victims’ Rights Week is a time-honored tradition that has honored and validated the impact of crime on victims and survivors, and those who assist them;Whereas the 2021 theme Support Victims. Build Trust. Engage Communities. reflects the national approach that is needed to ensure that victims’ needs are identified and addressed;Whereas we support victims by listening to them, and matching their needs to appropriate services and support;Whereas we build trust with victims by working together to eliminate barriers to their access to quality, comprehensive services, including barriers related to age, gender, geography, racial inequity, sexual orientation, and/or disability;Whereas we can engage communities to support—(1)victim and survivor services;(2)early intervention and crime prevention programs; and(3)efforts to help communities to prepare for and respond to devastating acts of mass violence and domestic terrorism; andWhereas the Congressional Crime Survivors and Justice Caucus and the United States Congress commit to the adoption of policies and programs that identify and meet the needs of crime survivors across the United States, including the strengthening of the Victims of Crime Act, and the reauthorization of the Violence Against Women Act: Now, therefore, be itThat the House of Representatives— (1)strongly supports the goals and theme of 2021 National Crime Victims’ Rights Week, Support Victims. Build Trust. Engage Communities.; (2)recognizes the outstanding efforts of over 10,000 victim assistance organizations and agencies that serve crime survivors at the local, State, Tribal, national, and Federal levels; and(3)encourages the people of the United States to observe 2021 National Crime Victims’ Rights Week with appropriate public awareness, education, and outreach activities.